Name: Commission Regulation (EEC) No 929/87 of 31 March 1987 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  accounting;  trade policy
 Date Published: nan

 No L 89/36 Official Journal of the European Communities 1 . 4. 87 COMMISSION REGULATION (EEC) No 929/87 of 31 March 1987 amending Regulation (EEC) No 2814/86 introducing a temporary derogation to Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the date of taking over of butter and skimmed-milk powder bought in by intervention agencies Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Commission Regulation (EEC) No 2814/86 (3), as last amended by Regulation (EEC) No 3945/86 (4), introduced a derogation to Commission Regulations (EEC) No 685/69 0 and (EEC) No 625/78 0 f °r *he period 12 September 1986 to 31 March 1987 as regards the date of taking over of products bought in by interven ­ tion agencies ; whereas the grounds for the aforesaid temporary derogation are still valid ; whereas the period of application of Regulation (EEC) No 2814/86 should therefore be extended by three months ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 2814/86, '31 March 1987' is replaced by '30 June 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 25, 28 . 1 . 1987, p. 3 . (3) OJ No L 260, 12. 9 . 1986, p. 14. (4) OJ No L 365, 24. 12. 1986, p . 86 . 0 OJ No L 90, 15 . 4. 1969, p . 12. V) OJ No L 84, 31 . 3 . 1978 , p . 19 .